         Case 2:16-cv-01413-JAD-BNW Document 162-1 Filed 12/02/20 Page 1 of 5



 1   Casey R. Fronk (Illinois #6296535) admitted pro hac vice
     fronkc@sec.gov
 2   Attorney for Plaintiff
     Securities and Exchange Commission
 3   Salt Lake Regional Office
     351 South West Temple, Suite 6.100
 4   Salt Lake City, Utah 84101
     Telephone: (801) 524-5796
 5   Facsimile: (801) 524-3558
 6                               UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF NEVADA
 8
     SECURITIES AND EXCHANGE
 9   COMMISSION,                                         Case No.: 2:16-cv-01413-JAD-BNW
10
                    Plaintiff,
11          vs.                                              JUDGMENT AS TO
                                                           DEFENDANT HEMP, INC.
12
     HEMP, INC. a Colorado Corporation;
13   BRUCE J. PERLOWIN, an individual;
     BARRY K. EPLING, an individual; JED
14   M. PERLOWIN, an individual; FERRIS
     HOLDING, INC., a private Nevada
15
     Corporation; HOBBES EQUITIES INC.,
16   a private Nevada Corporation;
     DIVERSIFIED INVESTMENTS LLC, a
17   private Nevada Limited Liability
     Company; and QUANTUM ECONOMIC
18
     PROTOCOLS LLC, a private Nevada
19   Limited Liability Company.

20                  Defendants.
21

22
            The Securities and Exchange Commission having filed a Complaint and Defendant
23

24   HEMP, INC. having entered a general appearance; consented to the Court’s jurisdiction over

25   Defendant and the subject matter of this action; consented to entry of this Judgment without
26
     admitting or denying the allegations of the Complaint (except as to jurisdiction and except as
27

28

                                                     1
         Case 2:16-cv-01413-JAD-BNW Document 162-1 Filed 12/02/20 Page 2 of 5



 1   otherwise provided herein in paragraph IV); waived findings of fact and conclusions of law; and
 2
     waived any right to appeal from this Judgment:
 3
                                                      I.
 4
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
 5

 6   permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

 7   Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
 8
     promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
 9
     interstate commerce, or of the mails, or of any facility of any national securities exchange, in
10

11
     connection with the purchase or sale of any security:

12          (a)     to employ any device, scheme, or artifice to defraud;
13
            (b)     to make any untrue statement of a material fact or to omit to state a material fact
14
                    necessary in order to make the statements made, in the light of the circumstances
15
                    under which they were made, not misleading; or
16

17          (c)     to engage in any act, practice, or course of business which operates or would

18                  operate as a fraud or deceit upon any person.
19
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
20
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
21
     receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
22

23   agents, servants, employees, and attorneys; and (b) other persons in active concert or

24   participation with Defendant or with anyone described in (a).
25

26                                                    II.

27          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
28
     is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933
                                                      2
          Case 2:16-cv-01413-JAD-BNW Document 162-1 Filed 12/02/20 Page 3 of 5



 1   (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any
 2
     means or instruments of transportation or communication in interstate commerce or by use of the
 3
     mails, directly or indirectly:
 4
             (a)     to employ any device, scheme, or artifice to defraud;
 5

 6           (b)     to obtain money or property by means of any untrue statement of a material fact

 7                   or any omission of a material fact necessary in order to make the statements
 8
                     made, in light of the circumstances under which they were made, not misleading;
 9
                     or
10

11
             (c)     to engage in any transaction, practice, or course of business which operates or

12                   would operate as a fraud or deceit upon the purchaser.
13
             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
14
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
15
     receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
16

17   agents, servants, employees, and attorneys; and (b) other persons in active concert or

18   participation with Defendant or with anyone described in (a).
19

20                                                    III.

21           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
22
     is permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C.
23
     § 77e] by, directly or indirectly, in the absence of any applicable exemption:
24
             (a)     Unless a registration statement is in effect as to a security, making use of any
25

26                   means or instruments of transportation or communication in interstate commerce
27                   or of the mails to sell such security through the use or medium of any prospectus
28
                     or otherwise;
                                                       3
         Case 2:16-cv-01413-JAD-BNW Document 162-1 Filed 12/02/20 Page 4 of 5



 1          (b)     Unless a registration statement is in effect as to a security, carrying or causing to
 2
                    be carried through the mails or in interstate commerce, by any means or
 3
                    instruments of transportation, any such security for the purpose of sale or for
 4
                    delivery after sale; or
 5

 6          (c)     Making use of any means or instruments of transportation or communication in

 7                  interstate commerce or of the mails to offer to sell or offer to buy through the use
 8
                    or medium of any prospectus or otherwise any security, unless a registration
 9
                    statement has been filed with the Commission as to such security, or while the
10

11
                    registration statement is the subject of a refusal order or stop order or (prior to the

12                  effective date of the registration statement) any public proceeding or examination
13
                    under Section 8 of the Securities Act [15 U.S.C. § 77h].
14
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
15
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
16

17   receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

18   agents, servants, employees, and attorneys; and (b) other persons in active concert or
19
     participation with Defendant or with anyone described in (a).
20
                                                      IV.
21
            Upon motion of the Commission, the Court shall determine whether it is appropriate to
22

23   order disgorgement of ill-gotten gains and/or a civil penalty pursuant to Section 20(d) of the

24   Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C.
25
     § 78u(d)(3)] and, if so, the amount(s) of the disgorgement and/or civil penalty. If disgorgement
26
     is ordered, Defendant shall pay prejudgment interest thereon, calculated from August 2, 2011,
27

28
     based on the rate of interest used by the Internal Revenue Service for the underpayment of

                                                       4
         Case 2:16-cv-01413-JAD-BNW Document 162-1 Filed 12/02/20 Page 5 of 5



 1   federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s
 2
     motion for disgorgement and/or civil penalties, and at any hearing held on such a motion: (a)
 3
     Defendant will be precluded from arguing that it did not violate the federal securities laws as
 4
     alleged in the Complaint; (b) Defendant may not challenge the validity of the Consent or this
 5

 6   Judgment; (c) solely for the purposes of such motion, the allegations of the Complaint shall be

 7   accepted as and deemed true by the Court; and (d) the Court may determine the issues raised in
 8
     the motion on the basis of affidavits, declarations, excerpts of sworn deposition or investigative
 9
     testimony, and documentary evidence, without regard to the standards for summary judgment
10

11
     contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection with the

12   Commission’s motion for disgorgement and/or civil penalties, the parties may take discovery,
13
     including discovery from appropriate non-parties.
14
                                                      V.
15
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
16

17   jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

18                                                   VI.
19
            There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil
20
     Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.
21

22

23

24   Dated: ______________, _____
25
                                                   ____________________________________
26                                                 JENNIFER A. DORSEY
                                                   UNITED STATES DISTRICT JUDGE
27

28

                                                      5
